                       IN THEUNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                               No. 4:15-CR-00018-BR

  UNITED STATES OF AMERICA                             )
                                                       )
                                                       )
                                                       )
          v.                                           )   ORDER
                                                       )
  LORNE HOWARD                                         )
                                                       )

        This matter is before the court on defendant’s motion for reconsideration of the court’s 20

December 2019 order denying his motion for compassionate release. (DE # 106.) The

government has filed a response in opposition, (DE # 108), and defendant filed a reply, (DE #

109).

        The court denied defendant’s motion for compassionate release not only because he had

failed to satisfy the exhaustion/lapse period requirement of 18 U.S.C. § 3582(c)(1)(A), but also

because he had not shown “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).

(DE # 105, at 6, 7.) Defendant requests that the court reconsider this decision based on his

recent nine-day local hospital stay during which 30 pounds of fluid was drained from his

abdomen and based on the Bureau of Prison’s (“BOP”) failure to transfer him to a tertiary care

hospital. (DE # 106, at 1.)

        Defendant suggests the facts of his case are “remarkably similar” to those in United

States v. Beck, No. 1:13CR 186-6, 2019 WL 2716505 (M.D.N.C. June 28, 2019). (Reply, DE #

109, at 2.) In that case, relying on extensive medical evidence, the court concluded that the

defendant’s terminal and invasive breast cancer coupled with the BOP’s “abysmal” treatment of

that illness provided extraordinary and compelling justification to reduce her sentence to time
served. Beck, 2019 WL 2716505, at *7. Unlike in Beck, defendant is not terminally ill,

(12/20/19 Order, DE # 105, at 7), and has not submitted any evidence that the BOP has not

adequately treated his medical conditions.

       The court will not disturb its initial conclusion that defendant’s medical conditions, albeit

serious, do not constitute extraordinary and compelling reasons to reduce his term of

imprisonment to time served. Also, nothing in defendant’s motion for reconsideration concerns

the alternative basis for the court’s ruling, that is, defendant’s failure to satisfy § 3582(c)(1)(A)’s

exhaustion/lapse period requirement.

       Defendant’s motion for reconsideration is DENIED.

       This 13 January 2020.




                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                                   2
